DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, in the reply filed on 9/27/2021 is acknowledged.

Claim Objections
Claim 13 is objected to because of the following informalities:  the text “a bipolar selector (BS) comprising” is suggested to be changed to “a bipolar selector comprising”. The text “first BS electrode” is suggested to be changed to “first bipolar selector electrode”. The text “second BS electrode” is suggested to be changed to “second bipolar selector electrode”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the text “first BS electrode” is suggested to be changed to “first bipolar selector electrode”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamane (US 2008/0225581).
Regarding claim 1, Yamane discloses, in FIG. 5 and in related text, an integrated chip, comprising: 
a magnetic tunnel junction (MTJ) device (ferromagnetic layer 15, tunnel barrier layer 16 and ferromagnetic layer 17) having a first electrode (18 including Ta) and a second electrode (14 including Ru, Cu, Cr, Au or Ag); and 
an access selector apparatus for the MTJ device comprising a first metal structure (13) and a second metal structure (11) separated by one or more non-metallic layers (12 including NiO or Fe2O3); 
wherein one of the first metal structure and the second metal structure is coupled to the second electrode (both metal structures 13 and 11 are electrically coupled to second electrode 14); and 

Regarding claim 2, Yamane discloses wherein the first metal structure (13 including metal or alloy of iron, nickel or cobalt) is an electrode for the access selector apparatus (13, 12 and 11) (see Yamane, FIG. 5, [0132]).
Regarding claim 3, Yamane discloses wherein the access selector apparatus (13, 12 and 11) is a bipolar selector (see Yamane, FIGS. 4 and 5, [0123]: access selector apparatus 13, 12 and 11 is a two-terminal device) 
Regarding claim 6, Yamane discloses wherein the MTJ device (MTJ 15, 16 and 17 and electrodes 18 and 14) and the access selector apparatus (13, 12 and 11) are formed by a stack of material layers (see Yamane, FIG. 5).
Regarding claim 7, Yamane discloses wherein one of the one or more non-metallic layers (12 including NiO or Fe2O3) is an oxide of the polarized ferromagnetic layer (13 including iron or nickel) (see Yamane, [0113], [0132]).
Regarding claim 8, Yamane discloses wherein the polarized ferromagnetic layer (13) has in-plane polarization (M13) (see Yamane, FIG. 5, [0131]).
Regarding claim 10, Yamane discloses wherein the first metal structure comprises an electrode layer (14 including Ru, Cu, Cr, Au or Ag) distinct from the polarized ferromagnetic layer (13 including metal or alloy of iron, nickel or cobalt) (see Yamane, FIG. 5, [0132]: both 13 and 14 can be considered as part of an electrode for the access selector apparatus).
Regarding claim 11, Yamane discloses the integrated chip of claim 1.

Regarding claim 12, Yamane discloses the integrated chip of claim 1.
Yamane discloses wherein: the MTJ device comprises a free layer (17 with magnetization M1) and a pinned layer (15 with magnetization M15) (see Yamane, FIG. 5, [0126], [0131]).
Since Yamane discloses the structure of the integrated chip of claim 1, including the polarized ferromagnetic layer (13 with magnetization M13) and the free layer (17 with magnetization M1), Yamane inherently discloses the functional limitation “the polarized ferromagnetic layer has a magnetic field that extends through the free layer” of apparatus claim 12. See MPEP § 2114. Note that magnetic field of the magnetization of ferromagnetic layer 13 extends around the ferromagnetic field (see, for example, Samuel Ling et al., University Physics Volume 2, OpenStax, 2018 Rice University, pp. 563-566, FIG. 12.27), thus would extend through the free layer 17.
is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See also, MPEP § 2114.
Claims 21, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dill (US 6,114,719).
Regarding claim 21, Dill discloses, in FIG. 2 and in related text, an integrated chip, comprising: 
an MRAM cell comprising a magnetic tunnel junction (MTJ) (fixed layer 118, tunnel barrier layer 120, free layer 132), a first electrode (102), and a second electrode (152 including Cr); and 
a bipolar (two terminal) access selector (150) connected in series with the MRAM cell; 
wherein the bipolar access selector comprises a polarized ferromagnetic layer (with magnetic moment 151) (see Dill, column 6, line 11 to column 7, line 9).
Regarding claim 22, Dill discloses the integrated chip of claim 21. 

The limitation “wherein a magnetic field from the polarized ferromagnetic layer reduces a switching time for the MRAM cell” is considered as manner of operating the integrated chip (switching between “0” and “1” states) and does not differentiate the apparatus claim 22 from Dill. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See also, MPEP § 2114.
Regarding claim 24, Dill discloses wherein the bipolar access selector (150) is directly over or directly under the MRAM cell (including the magnetic tunnel junction fixed layer 118, tunnel barrier layer 120, free layer 132) (see Dill, FIG. 2).
Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamane (US 2008/0225581).
Regarding claim 21, Yamane discloses, in FIG. 5 and in related text, an integrated chip, comprising: 
an MRAM cell comprising a magnetic tunnel junction (MTJ) (ferromagnetic layer 15, tunnel barrier layer 16 and ferromagnetic layer 17), a first electrode (18 including Ta), and a second electrode (14 including Ru, Cu, Cr, Au or Ag); and 

wherein the bipolar access selector comprises a polarized ferromagnetic layer (13 including magnetization M13) (see Yamane, [0113], [0125]-[0127], [0131]-[0132], [0136], [0164]).
Regarding claim 22, Yamane discloses the integrated chip of claim 21.
Yamane discloses the structure of the polarized ferromagnetic layer (13 with magnetization M13) (see Yamane, FIG. 5, [0131]). Thus Yamane inherently discloses a magnetic field from the polarized ferromagnetic layer. See, for example, Samuel Ling et al., University Physics Volume 2, OpenStax, 2018 Rice University, pp. 563-566, FIG. 12.27. See also, MPEP § 2114.
The limitation “[wherein a magnetic field from the polarized ferromagnetic layer] reduces a switching time for the MRAM cell” is considered as manner of operating the integrated chip (switching between magnetization states) and does not differentiate the apparatus claim 12 from Yamane. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See also, MPEP § 2114.
Regarding claim 23, Yamane discloses wherein the bipolar access selector (13 including metal or alloy of iron, nickel or cobalt; 12 including NiO or Fe2O3; 11 including 
Regarding claim 24, Yamane discloses wherein the bipolar access selector (13, 12, 11) is directly over or directly under the MRAM cell (18, 17, 16, 15, 14) (see Yamane, FIG. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane (US 2008/0225581) in view of Naik (US 2018/0130943).
Regarding claim 13, Yamane discloses, in FIG. 5 and in related text, an integrated chip, comprising: 
a magnetic tunnel junction (MTJ) device disposed over a substrate (10), the MTJ device comprising an MTJ (ferromagnetic layer 15, tunnel barrier layer 16 and ferromagnetic layer 17) disposed between a first MTJ electrode (14 including Ru, Cu, Cr, Au or Ag) and a second MTJ electrode (18 including Ta); and 
a bipolar (two terminal) selector (BS) comprising a middle structure (12) disposed between a first BS electrode (13) and a second BS electrode (11); 
wherein the second BS electrode (11) is (electrically) coupled to or integral with the first MTJ electrode (14); 
2O3) and/or semiconductors; and 
one of the first BS electrode (13) and the second BS electrode comprises a polarized magnetic layer (including magnetization M13) (see Yamane, [0113], [0119], [0125]-[0127], [0131]-[0132], [0136], [0164]).
Yamane does not explicitly disclose a magnetic tunnel junction (MTJ) device disposed within a dielectric structure.
Naik teaches a magnetic tunnel junction (MTJ) device (1110) disposed within a dielectric structure (1192) (see Naik, FIG. 6, [0080], [0096]).
Yamane and Naik are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamane with the features of Naik because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yamane to include a magnetic tunnel junction (MTJ) device disposed within a dielectric structure, as taught by Naik, in order to form multiple level interconnects connecting various components (see Naik, [0096]).
Regarding claim 14, Yamane in view of Naik teaches the integrated chip of claim 13. 
Yamane discloses wherein the polarized magnetic layer (13) has in-plane polarization (magnetization M13) (see Yamane, Fig. 5, [0131]).
Regarding claim 15, Yamane in view of Naik teaches the integrated chip of claim 13. 

Regarding claim 16, Yamane in view of Naik teaches the integrated chip of claim 13. 
Yamane discloses wherein: the MTJ device comprises a free layer (17) and a pinned layer (15) (see Yamane, FIG. 5, [0126], [0131]).
Since Yamane discloses the structure of the ferromagnetic polarized magnetic layer (13 with magnetization M13), Yamane inherently discloses wherein the polarized magnetic layer has a magnetic field. See, for example, Samuel Ling et al., University Physics Volume 2, OpenStax, 2018 Rice University, pp. 563-566, FIG. 12.27. See also, MPEP § 2114. 
The limitation “[the polarized magnetic layer has a magnetic field] that is effective to reduce a number of precession cycles undergone by the free layer during switching of the MTJ device” is considered as manner of operating the integrated chip (switching between magnetization states) and does not differentiate the apparatus claim 16 from Yamane. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See also, MPEP § 2114.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of records, individually or in combination, do not disclose nor teach “wherein one of the two insulators having different band gap energies is an oxide of a metal of the polarized ferromagnetic layer” in combination with other limitations as recited in claim 4.
The prior art of record, Yamane, discloses the limitation “wherein the MTJ device comprises a pinned layer” of claim 9. The prior art of records, individually or in combination, do not disclose nor teach “wherein the MTJ device comprises a pinned layer having perpendicular magnetic polarization” in combination with other limitations as recited in claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811